Citation Nr: 1116027	
Decision Date: 04/25/11    Archive Date: 05/05/11

DOCKET NO.  06-28 756	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUE

Service connection for a right shoulder disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Forshey, Law Clerk


INTRODUCTION

The Veteran served on active duty from November 1961 to November 1963.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2005 rating decision by the Department of Veterans' Affairs (VA) Regional Office (RO) in Baltimore, Maryland.  

The Veteran participated in an informal conference with the RO's Decision Review Officer (DRO) in June 2006. He was scheduled to testify before a Veterans Law Judge in a hearing at the RO in February 2011.  He requested that his hearing be rescheduled, and the new hearing date was set in March 2011.  However, he failed to appear.  Under these circumstances, his request for a hearing is deemed to have been withdrawn.  See 38 C.F.R. § 20.704(d).  

Following the last RO adjudication, the Veteran submitted additional evidence with a waiver of initial RO jurisdiction. The Board has accepted this additional evidence for inclusion into the record on appeal.  See 38 C.F.R. §§ 20.800; 20.1304.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran when further action is required.


REMAND

Upon review, the Board finds that the Veteran's claim must be remanded for further action.  In particular, the Board finds that a VA examination is necessary.   See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4)(i).  

The Veteran has credibly asserted that he experienced an in-service right shoulder injury.  In a March 2011 letter submitted by the Veteran, he wrote that he was injured while on active duty at the Walter Reed Army Medical Center in the spring or summer of 1963, when he and a partner were "jumped and assaulted by two men."  However, it should be noted that, in his service treatment records, his separation examination was negative for a "painful or 'trick' shoulder or elbow."  

The post-service medical evidence contains a December 2005 letter, in which a private medical examiner writes that he "thinks" the diagnosed impingement sydrome of the right shoulder "is related to the injury sustained in the early 1960s."  Additionally, the same private medical examiner, in a March 2011 letter, discusses the Veteran's shoulder pain and November 2005 X-ray and magnetic resonance imaging (MRI) results.  Here, he opined that the Veteran's disorder "represents impingement syndrome" and "clearly relates to the injury in 1962."  However, while supportive of the claim, such finding does not enable a grant of service connection on its own, because the physician did not discuss the normal findings and absence of complaints at separation and did not take into account the lack of treatment or complaint for many years after discharge.  Thus, this evidence is inadequate to decide the claim at present.  However, as the Veteran's credible statements indicate an in-service injury, and the medical evidence indicates a current disability may be related to such injury, an examination should be provided.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4)(i); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  After completing any initial development deemed warranted based upon a review of the entire record, to include associating any pertinent outstanding records with the claims folder, the RO should schedule the Veteran for a VA examination to determine the nature and likely etiology of the claimed right shoulder disorder.  The entire claims file, including a copy of this remand, must be made available to the examiner for review.  

Accordingly, the examiner is asked to review the pertinent evidence, including the Veteran's assertions, and also undertake any indicated studies.  Furthermore, all necessary tests and studies should be performed.  

The examiner is asked to report in detail all test results.  He or she should provide a diagnosis and then provide an opinion as to whether it is at least as likely as not (i.e., there is at least a 50 percent probability) that a right shoulder disorder was incurred during active service or is otherwise related to active service.  

In making this determination, the examiner is asked to assume that the Veteran's account of the in-service injury is credible-that he was spun and pulled around by his right arm in the spring or summer of 1963.  The examiner is asked to address the Veteran's account of his injury and the two post-service private examiners' opinions from December 2005 and March 2011 in his report.

The examiner should prepare a report setting forth all examination findings, along with a complete rationale for all opinions and conclusions reached.  It is imperative that the examiner offer a detailed analysis for all conclusions and opinions reached supported by specific references to the Veteran's claims file, including the in-service and post-service medical records, and the Veteran's assertions, as indicated.  

2.  After completing the requested actions, and any additional notification and/or development warranted by the record, the RO should readjudicate the remanded claim in light of all pertinent evidence and legal authority and addressing all relevant theories of entitlement.  If any benefit sought on appeal remains denied, the RO should furnish to the Veteran and his representative, if any, an appropriate Supplemental Statement of the Case (SSOC) that includes clear reasons and bases for all determinations, and affords the appropriate time period to respond.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




_________________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


